Appeal from an award by the State Industrial Board of disability compensation at the minimum rate of eight dollars *935per week on account of partial disability for two periods, viz., June 1, 1933, to October 7, 1935, and April 21, 1937, to May 9, 1939. Claimant was seriously injured on January 4, 1933, his injuries including multiple fractures of the skull in the occipital region. As a result he suffers from dizziness and headaches and cannot work while bending over or at a height. The evidence shows that during the periods in question he was partially disabled. It likewise fails to show any definite offer by the appellant of employment which he was able to perform. In 1934 he instituted an action against his employer for disability caused by the inhalation of dust, which action is still pending. The employer now urges that it is inequitable that the claimant should have this award of disability compensation while the dust action is pending. We find no merit in this contention and this award does not constitute a double recovery for there has been no recovery in the dust action. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenek, JJ.